Citation Nr: 1125659	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-31 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and dementia.

2.  Entitlement to service connection for the residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from October 1973 to January 1975.  

This case originally came before the Board on appeal from a 2006 denial of service connection for a psychiatric disorder that was issued by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2008, a videoconference hearing was held between the Waco RO and the Board in Washington, DC before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Board thereafter denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia and dementia, in a decision dated December 15, 2008.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the parties filed a Joint Motion for Remand (Joint Motion).  In September 2009, the Court granted the Joint Motion and vacated that portion of the Board's December 2008 decision which denied service connection for a psychiatric disorder and remanded that issue to the Board for readjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

In April 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board notes that the Veteran filed a claim for service connection for a left knee disability on February 26, 2007.  That same day, the Veteran signed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, and designated the Disabled American Veterans (DAV) as his service representative.  The claim of service connection for a left knee disability was denied in a rating decision issued in September 2007.  The Veteran perfected his appeal on this issue in a June 2009 VA Form 9 which was submitted by the DAV.

In September 2009, the RO received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, that was signed by both the Veteran and Attorney Chisholm.  The claims file includes a copy of the associated attorney-client fee contract which had been signed by both the Veteran and Attorney Chisholm in August 2009.  The August 2009 fee agreement states that the scope of the representation includes provision of legal services in connection with "all proceedings for benefits" before VA.  This fee agreement also states that the Veteran intended the contract to "revoke all prior powers of attorney for representation that may have been filed with the U.S. Court of Veterans Appeals or the U.S. Department of Veterans Affairs by any other attorney, agent or service organization."  Thus, DAV's representation in relation to the Veteran's service connection claim for a left knee disability was revoked and Attorney Chisholm also represents the Veteran as to that claim.

The issue of entitlement to service connection for the a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder was manifested initially in service and whether his current disability is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, service connection for an acquired psychiatric disorder, classified as schizophrenia, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The RO advised the Veteran of such information in a letter sent to him in April 2010 and in the August 2006 Statement of the Case (SOC).

In this case, the Board is granting the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the service connection claim for a psychiatric disorder, such error was harmless.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be considered on the basis of the places, types and circumstances of a claimant's service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  

Certain chronic disabilities, including psychoses, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" is defined to include brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Review of the Veteran's service medical treatment records reveals that he sought medical treatment for a 'personal problem' in August 1974.  He said that he thought that he had dizzy spells and he claimed that he could not think anymore.  He wanted to know what was wrong with him.  A normal mental status examination was recorded and the physician opined that the Veteran had marginal mental capacity and indicated that the Veteran was to be rechecked in two weeks.  The next month, the Veteran complained of family problems and indicated that he did not like Navy life.  The plan was to get a psychiatric consultation for the Veteran.  The request for a psychiatric consultation only yielded a recommendation for an administrative discharge without any psychiatric evaluation, however.  

In October 1974, the Veteran presented with complaints of insomnia.  The clinical impression was exogenous depression secondary to an immature personality.  The Veteran subsequently was prescribed Valium.  

In January 1975, the Veteran underwent a service separation examination.  He was assessed as being psychiatrically normal at that time.

Following service separation, the Veteran was hospitalized in a VA facility for psychiatric care in February 1978.  He complained of an inability to get along with people.  The provisional diagnosis on admission was possible schizophrenia.  The final diagnosis was inadequate personality.  He was given a 30-day supply of Serentil at discharge.  No follow-up treatment was needed.  The Veteran was hospitalized subsequently in September and October of 1979.  The associated VA hospital discharge summary reflects a diagnosis of inadequate personality.  The Veteran's medications at discharge in 1979 were Haldol and Cogentin.  

Following VA examination in November 1979, the diagnoses were maladjustment to adult life and inadequate personality with moderate paranoid ideation.  

A February 1984 VA hospitalization yielded diagnoses of continuous alcohol abuse and mixed personality disorder with schizoid, dependency, and passive/aggressive features.  

On VA examination in November 1984, the examiner described the Veteran as anxious, evasive, and confused.  The Veteran gave a history of being badly treated during service and said that he had nightmares about his Navy experiences which caused him to cry and build up hatred in his mind.  He reported that he could not be around people because he had feelings of wanting to harm them.  The Veteran also admitted to visual hallucinations and persecutory delusions.  The diagnoses were paranoid chronic schizophrenia, borderline intellectual functioning, and dementia.

In December 1985, the Veteran was hospitalized again in a VA facility.  The diagnoses were chronic paranoid schizophrenia, in acute exacerbation, and episodic alcohol abuse.  He was started on Thorazine.  The same diagnoses were rendered following the Veteran's August 1986 VA hospitalization.  Both VA treatment in November 1988 and a VA examination in January 1989 yielded a diagnosis of chronic undifferentiated schizophrenia.  Another hospitalization in June 1991 also yielded a diagnosis of schizophrenia.  None of the associated records from any of this treatment addressed the question of etiology or onset date for the Veteran's schizophrenia.

At the Veteran's most recent VA examination in August 2006, the examining physician reviewed the claims file.  The VA examiner rendered Axis I diagnoses of chronic undifferentiated schizophrenia and dementia, not otherwise specified.  The VA examiner stated that the possibility existed that the degree of the Veteran's shown cognitive impairment was due to malingering, in which case his diminished mental capacity would likely be due to his schizophrenia.  The VA examiner explained that schizophrenia symptoms include delusions, hallucinations, disorganized speech, grossly disorganized, or catatonic behavior, and negative symptoms such as affective flattening, alogia, or avolition, but that none of these were documented in the Veteran's service medical treatment records.  The VA examiner stated that a review of the Veteran's service medical treatment records did not reveal the presence in-service of any of the schizophrenia symptoms previously listed and the VA examiner opined that there was certainly no evidence in service which could be taken reasonably as prodromal for a diagnosis of schizophrenia.  In addition, the VA examiner pointed out that, during the Veteran's hospitalizations in 1978 and 1979, psychotic symptoms specifically were noted to be absent.  The VA examiner concluded that, although the Veteran currently met the diagnostic criteria for schizophrenia, it was less likely than not that a well-trained mental health professional would state that the Veteran's symptoms in service were early manifestations of schizophrenia.  The VA examiner did not render any opinion as to the onset date of the Veteran's schizophrenia.

The Veteran testified at his October 2008 Board videoconference hearing that there was no history of mental illness in his family and that he first noticed that he was having problems around the end of 1973, and the beginning of 1974.  He said that he was beginning to be depressed a lot and then began to hear voices.  The Veteran further testified that he thought about committing suicide due to the depression and the voices, plus the decision to discharge him.  He reported that his symptoms had continued to the present day and that he received VA psychiatric treatment.   

The evidence of record includes a 14-page report from a private psychiatric evaluation conducted in November 2009.  The examining psychiatrist reviewed the claims file.  The private psychiatrist delineated the Veteran's complaints and treatment since service and discussed specific symptoms and diagnoses over the years since 1974.  The private psychiatrist explained the elements required for a diagnosis of schizophrenia as set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV).  The DSM-IV criteria for mental disorders have been adopted by VA.  See generally 38 C.F.R. § 4.125.  The private psychiatrist also explained the elements required for a diagnosis of dementia.  The private psychiatrist matched the Veteran's symptomatology (as noted in the record by date) with the criteria and concluded that the criteria for a diagnosis of schizophrenia had been met, while the criteria for a diagnosis of dementia had not been met.  Turning to the question of onset, the private psychiatrist concluded that, based on the timeline of the Veteran's various symptoms, it was at least as likely as not that the criteria for a diagnosis of schizophrenia, both inclusionary and exclusionary, had been met prior to the Veteran's discharge from service.  The psychiatrist noted that the DSM Criterion C for schizophrenia allows for the inclusion of periods of prodromal symptoms.  The private psychiatrist further noted that the Veteran's initial diagnosis of immature personality is not currently in the diagnostic lexicon.  The private psychiatrist also noted that a 1992 epidemiological study indicated that persons who carried the diagnosis of immature personality were considered to meet the 1992 criteria for schizophrenia set forth in then-current edition of the DSM.  The private psychiatrist concluded that it was more likely than not that the Veteran developed schizophrenia while he was in service.  

In May 2010, a VA psychologist reviewed the Veteran's claims file and electronic records.  The VA psychologist rendered an Axis I diagnosis of schizophrenia (undifferentiated type).  The VA psychologist concluded that it appeared that the Veteran was experiencing some psychiatric symptoms and sought help for them while he was in the military.  The VA psychologist noted that there were varied opinions as to the nature and onset of the Veteran's symptomatology and that the Veteran's presentation during different evaluations over the years further complicated the clinical picture.  The VA psychologist stated that the Veteran's observed cognitive impairment was related to his schizophrenia, but declined to offer any opinion as to whether or not the Veteran's reported in-service symptoms were in fact part of a developing schizophrenic disorder.

The Veteran has stated consistently that he was experiencing auditory hallucinations ("hearing voices"), decreased mental functioning, social difficulty and depression while he was in service beginning in late 1973-early 1974.  He also has indicated that he continued to experience psychiatric symptoms after his discharge from service and that these symptoms continued to escalate resulting in various psychiatric hospitalizations for what is now diagnosed as schizophrenia.  In essence, the Veteran has provided lay testimony describing his in-service psychiatric symptoms that are the same as those which resulted in a later diagnosis of schizophrenia by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition).  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (holding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  While there is no documentation of psychiatric treatment until February 1978, the Board cannot determine that the Veteran's lay evidence concerning the in-service onset of his psychiatric symptoms such as decreased functioning, depression and auditory hallucinations lacks credibility merely because it is unaccompanied by contemporaneous service treatment record evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Furthermore, a private psychiatrist has opined that it is as likely as not that the onset of the Veteran's current schizophrenia occurred while he was in service and was likely manifested prior to separation by prodromal phase symptoms.  On the other hand, there is an August 2006 VA medical opinion to the contrary.  Each of these two mental health professionals provided classification of the Veteran's various symptoms that contradicted the other's description of the same symptom.  There is also a VA psychologist's opinion of record that indicates the question cannot be definitively resolved.  It appears that the only thing which these examiners (private and VA) agree on is that the Veteran's cognitive impairments do not constitute dementia but rather are associated with schizophrenia.  Thus, it appears the evidence is approximately equal on each side of the question of whether it is at least as likely as not that the Veteran's currently-diagnosed schizophrenia was manifested by appreciable symptoms during service or within the year that followed his separation from active service in January 1975.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and warrants service connection for an acquired psychiatric disorder, classified as schizophrenia, which was most likely manifested by prodromal phase symptoms during service.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and any related cognitive impairment, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With respect to the Veteran's claim of service connection for a left knee disability, the Board notes that a review of the record indicates that, in statements on his June 2009 VA Form 9 submitted, he requested to appear at a hearing before a Veterans Law Judge.  The RO sent the Veteran a hearing option letter in July 2009.  The Veteran responded that same month and said he wanted a videoconference hearing.

A hearing on appeal must be afforded when, as in this case, an Veteran expresses a desire for it.  38 C.F.R. § 20.700(a).  

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his representative concerning this hearing should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


